Citation Nr: 1113293	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-10 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for human immunodeficiency virus (HIV) infection.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1990 to February 1993.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In September 2007, the appellant testified before a Decision Review Officer at the RO.  In February 2011, he testified at a Board hearing there.  


FINDING OF FACT

HIV infection was not clinically evident during the appellant's active service or for more than twelve years thereafter and the most probative evidence establishes that his current HIV infection, first identified in June 2005, is not causally related to his active service or any incident therein.  


CONCLUSION OF LAW

HIV infection was not incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a December 2005 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  In a March 2008 letter, the RO advised the appellant of the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of this letter, the RO reconsidered the appellant's claim, most recently in the September 2009 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  In addition to these notification letters, at a conference held prior to the February 2011 hearing, the issue on appeal was discussed.  See e.g. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The appellant's service treatment and personnel records have been obtained, as have all available post-service clinical records specifically identified by the appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).  

In that regard, the Board notes that the appellant contends that he contracted HIV during service from working with HIV-infected animals used for research purposes at the U.S. Army Medical Research Institute of Infectious Diseases (USAMRIID) at Fort Detrick, Maryland.  In light of the appellant's contentions, and because the medical evidence raised questions regarding the appellant's claimed in-service exposure to HIV versus another virus such as EIAV (equine infectious anemia virus), the RO contacted USAMRIID to request additional information regarding the HIV strain to which the appellant may have been exposed.  As set forth in more detail below, USAMRIID responded that research using HIV virus had never been performed at that facility.  Given this unequivocal response, the Board finds that further requests for information regarding the appellant's in-service exposure to HIV would be futile.  

The Board observes that the appellant recalls being told that he had a "false positive" HIV test in 1992.  As set forth in more detail below, the appellant's service treatment records document multiple HIV tests, all of which were negative.  His service treatment records contain no indication of a "false positive" HIV test.  At the February 2011 Board hearing, the appellant's representative suggested that the appellant's service treatment records may have been "sanitized" by the Army.  The appellant's representative offered no specific evidence in support of this allegation.  Even assuming for the sake of argument that the Department of the Army did intentionally suppress the false positive HIV test as suggested by the appellant's representative, a request to the service department for the production of any such evidence would obviously be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002).  The Court's jurisprudence makes clear that VA's duty to assist does not include obtaining evidence which does not currently exist.  See also Hyatt v. Nicholson, 21 Vet. App. 390, 394-95 (2007) (holding that there can be no breach of the duty to assist where the appellant acknowledges the unavailability of records).  The Board therefore finds that VA has no further duty to assist with respect to information from the service department.

The RO has also solicited a medical examination and opinion in connection with the appellant's claim, as required by 38 C.F.R. § 3.159(c) (4) (2010).  The Board finds that the opinions obtained are adequate, having been provided by qualified medical professionals and predicated on a full reading of all available records.  The opinions obtained also include a rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Here, the Board notes that at the February 2011 Board hearing, the appellant's representative noted that although USAMRIID had indicated that research using the HIV virus had not been conducted at that facility, because Fort Detrick had "a notorious history of a bio weapons facility, with wiping lists clean," the appellant should be nonetheless scheduled for another examination by an infectious disease specialist.  Absent any specific evidence that Fort Detrick provided false information to VA regarding its use of the HIV virus, the Board finds no value in remanding this matter for another medical opinion.  See also Gobber v. Derwinski, 2 Vet. App. 470, 477 (1992) (noting that VA's "duty to assist is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support the claim.").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

In pertinent part, the appellant's service treatment records note that in November 1991, he was administered a botulism protocol after he was exposed to horse's blood.  In January 1992, the appellant began participation in a voluntary malaria vaccine protocol during which it was noted that he had a history of tattooing.  

The appellant's service treatment records are negative for notations of HIV infection.  Indeed, multiple HIV screening tests were conducted during his period of active duty, including in September 1989, December 1990, July 1991, and in September 1992.  The results were consistently negative.  

The appellant's service personnel records show that he was stationed at the USAMRIID at Fort Detrick, Maryland, from October 1991 to February 1993.  

In May 1993, the appellant submitted an original application for VA compensation benefits, seeking service connection for numerous disabilities.  His application, however, is silent for any mention of HIV infection as is medical evidence received in connection with the claim.  

In August 2005, the appellant submitted a claim of service connection for HIV infection.  He claimed that he had contracted the virus during his period of active service as a result of working with infected animals at the Veterinary Medicine Unit at USAMRIID.  He reported that he had worked with various biological agents, including Ebola and HIV.  He recalled several incidents with infected animals, including getting bitten by a horse, assisting with necropsies of various infected animals, and drawing blood from infected animals.  He indicated that he had had no other risk factors, including drug use or high risk sexual activity.  The appellant also recalled having "a false positive for HIV" in the summer of 1992.  

In support of his claim, the appellant submitted an August 2005 letter from his VA physician who noted that the appellant was being followed for newly diagnosed HIV disease.  He noted that the appellant's first manifestation of HIV disease had been in July 2005, when he presented with a very low CD4 count, high viral load, and seborrheic dermatitis.  The VA physician noted that the appellant reported no risk behaviors for HIV infection, other than his prior work history at USAMRIID when he had worked with a horse and monkey infected with HIV.  Given this history, the VA physician indicated that it was as likely as not that the appellant acquired his HIV infection during active service.  

In connection with the appellant's claim, the RO received VA clinical records showing that in June 2005, the appellant requested an HIV test, stating that he had not been tested in years.  He denied high risk activities since his last test.  The result of the testing was positive.  In July 2005, the appellant reported a history of multiple orthopedic surgeries.  He indicated that he had had surgery in June 2004 during which he may have had a transfusion.  He also reported working with an HIV-infected horse during active duty.  Subsequent VA clinical records show continued treatment for HIV.  

In a March 2006 letter, the appellant's VA physician again noted that the appellant had reported a history of working with HIV-infected horses during his tour of duty at USAMRIID.  He noted, 

There are many cases of SIV [simian immunodeficiency virus] being transmitted to humans from primates that carry this virus and it is know [sic] that HIV has in the past be [sic] transmitted to humans at least in the ancestral lineage that originated in some other primate.  HIV has also been documented to have been transmitted to humans in a laboratory setting . . .

However, the critical issue is not whether this could occur in a laboratory or experimental situation since it is well know [sic] that transmission can occur but whether the virus that was being studied at USAMRID [sic] was HIV or was, in fact, the related virus EIAV (equine infectious anemia virus).  Confirmation of the type of virus that was being studied at USAMRID [sic] at the time of the patient's work there would allow comparison with his viral strain if needed.

The appellant underwent VA medical examination in August 2006.  He reported that he had tested positive for HIV the previous year and was currently under treatment.  With regard to possible etiologies for his HIV infection, the examiner noted that the appellant wondered whether it was related to his tour of duty at USAMRIID where he had worked with HIV-infected monkeys and horses.  His duties reportedly included drawing their blood, cleaning their cages, and assisting in necropsies.  In addition to this history, the examiner noted that the appellant reported getting a tattoo in 1990.  He also recalled having serial HIV tests in 1992, 1993, and 1994 which were negative.  He recalled that in 2001, he again underwent an HIV test while studying to become an EMT.  The results of that test were also negative.  The appellant recalled that in 2004, he fell from a horse and fractured his humerus.  He underwent surgical placement of a rod, but was unsure whether he had had a transfusion.  The appellant denied other possible exposures since service, including high risk sexual activity, IV drug use, needle sticks, or blood transfusions.  In reviewing the claims folder, the examiner noted that the appellant's VA treating physician had provided an opinion linking the appellant's HIV infection to service.  He noted, however, that the opinion failed to consider that several tests conducted between 1992 and 2001 had been negative.  Given these test results, the examiner concluded that it was unlikely that the appellant had been infected with HIV during his period of active duty.  

In a September 2007 letter, the appellant's VA physician indicated that when the appellant was first seen in the clinic for HIV symptoms, he had an absolute CD4 count of 19, a CD4% of 3, and a viral load above measureable limits.  The appellant's VA physician indicated that for most patients, it would take 10 to 12 years to reach this degree of immune compromise.  

At a September 2007 hearing, the appellant testified as to the nature of his duties at USAMRIID.  He indicated that he worked primarily in the equine unit where horses would be infected with botulism to create a vaccine.  The appellant also recalled that while participating in a malaria study, he had tested positive for HIV.  He indicated that he was retested three weeks later, however, and was told the test was negative.  He testified that he was not thereafter tested again during service.  After his separation from service, the appellant indicated that he participated in no risk activities for HIV, including high risk sexual activities or drug use.  The appellant also testified that he had undergone surgery in 2004 after he broke his arm.  He indicated that he had contacted the hospital where the surgery had been performed and asked whether he had had a blood transfusion the surgery.  He indicated that he was told he did not need any blood during the surgery.  

In a January 2008 medical opinion, another VA physician indicated that she had reviewed the appellant's claims folder in detail for the purpose of providing a medical opinion regarding the etiology of the appellant's HIV infection.  With respect to potential in-service exposures, she noted that the appellant recalled that he had been bitten by a horse during active duty.  She also noted that he recalled that his protective gloves may have been compromised on occasion.  He also reported getting a tattoo in the early 1990s.  The examiner also noted that the appellant had denied any behaviors for HIV risk, including drug abuse and unprotected intercourse.  He also denied a history of blood transfusions.  The examiner also noted that the appellant recalled that during active was told he had tested positive for HIV, but that a second test was performed two weeks later and had been negative.  He recalled being told that the first test was a "false positive."  The examiner reviewed the service treatment records in detail and noted that there was no indication of a false positive HIV test.  After reviewing the record, the VA physician indicated that she agreed with the impression of the appellant's VA treating physician that the appellant showed no risk behaviors for HIV infection other than his prior work history where he was working with horses infected with HIV.  She similarly noted that it was well known in the medical literature that there had been transmissions of HIV to humans in the laboratory settings, but as there is no proof that the appellant tested HIV positive during his active duty when he was working in the laboratory setting, the only way to confirm the transmission and give an opinion without resorting to speculation was to compare the appellant's HIV strain to the strain used at USAMRIID, as the appellant's treating physician had previously suggested.  She therefore suggested that the RO contact USAMRIID to obtain that information.  

In March 2009, the RO contacted USAMRIID and requested information regarding the appellant's potential exposure to HIV at USAMRIID, including the nature of the HIV strain.  

In a May 2009 letter, an official from USAMRIID responded that a review of their records, as well as verbal inquiries to present and past research staff, indicated that research on HIV had never been conducted at USAMRIID.  She further indicated that USAMRIID was not aware of any other likely exposure to HIV related to the appellant's work at the facility.  

At his February 2011 Board hearing, the appellant testified that he had worked as a veterinary technician during service.  His duties included taking blood and tissue samples from various animals, including horses, monkeys, rabbits, geese, cows, and mice.  He recalled several accidents with these animals, including being bitten by a horse.  The appellant testified that he had been told that he should be careful with the monkeys, as they had been infected with HIV.  He also recalled being told that a horse had been infected with the HIV virus.  The appellant also testified that he had been told that he had had a "false positive" HIV test during active duty, but that the results of that test were not present in his records.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Analysis

As set forth above, the appellant seeks service connection for HIV infection.  He contends that he contracted HIV during service as a result of working with HIV-infected research animals as a veterinary technician at USAMRIID.  

Although the appellant recalls being told that the animals with which he was working at USAMRIID had been infected with HIV, as set forth above, an official from USAMRIID has advised VA that research using the HIV virus has never been conducted at that facility.  Although the Board does not doubt the sincerity of the appellant's assertions, it must assign more probative weight to the official report from USAMRIID.  Cf. See Warren v. Brown, 6 Vet. App. 4 (1993) (holding that a claimant's lay statements relating what a medical professional told him, filtered as they are through a layperson's sensibilities, are too attenuated and inherently unreliable to constitute competent evidence to support a claim).  Under these circumstances, the Board finds that the most probative evidence shows that the appellant was not exposed to HIV while working with research animals at USAMRIID.  

Additionally, the Board notes that that the appellant's service treatment records are negative for a diagnosis of HIV.  Indeed, service treatment records document that the appellant was administered multiple HIV tests during his period of active duty, all of which were negative.  Although the appellant recalls having had a "false positive" HIV test during service, he acknowledges that a subsequent in-service HIV test was negative.  Moreover, the appellant acknowledges that he underwent multiple HIV tests after his separation from service between 1993 and 2001, all of which were negative.  Indeed, the record on appeal shows that the appellant was not diagnosed as having HIV until June 2005, more than twelve years after his separation from active service.  He has not contended otherwise.  

Although the record in this case shows that the appellant's HIV was not diagnosed during his active service or for more than twelve years thereafter, as set forth above, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Thus, if there is a causal connection between the current condition and service, service connection may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 (1992); see also ZN v. Brown, 6 Vet. App. 183 (1994) (in addressing service connection for HIV, VA must consider not only in-service diagnosis of HIV, but also whether there was evidence of HIV exposure in service).  

In that regard, the Board has carefully considered the medical evidence of record, with particular attention to medical evidence addressing the etiology and/or date of infection of the appellant's HIV.  

In that regard, the Board has considered the August 2005 letter from the appellant's VA treating physician, an infectious disease specialist.  In the letter, the VA physician noted that the appellant had newly diagnosed HIV disease, the first manifestation of which had been in July 2005.  Based on the appellant's reported history of no risk behaviors for HIV infection other than his work at USAMRIID with an HIV-infected horse and monkey, the VA physician indicated that it was as likely as not that the appellant acquired his HIV infection during active service.  

After carefully considering this letter, the Board must assign it limited probative value.  The physician's opinion was based on the appellant's history of exposure to HIV infected animals at USAMRIID.  As discussed above, however, USAMRIID subsequently advised VA that the HIV virus was not used for research purposes at that facility.  Thus, the medical opinion is of limited probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an inaccurate factual premise is not probative); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (discussing guiding factors to be used in evaluating the probative value of medical opinion evidence, including whether the opinion is based upon sufficient facts or data).  

The Board has also considered the September 2007 letter from the appellant's VA physician.  In that letter, he noted that when the appellant was first seen in the clinic for HIV symptoms in June 2005, he exhibited an absolute CD4 count of 19, a CD4% of 3, and a viral load above measureable limits.  The appellant's VA physician noted that for most patients, it would take 10 to 12 years to reach this degree of immune compromise.  

After carefully considering this opinion, the Board finds that it does not provide a sufficient basis upon which to grant the claim.  Again, the appellant was discharged from active duty in February 1993 and he was not diagnosed as having HIV until June 2005, more than twelve years later.  

Additionally, the speculative nature of the September 2007 medical opinion significantly reduces its probative value.  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  

The Board also notes that opinion provided by the appellant's physician in September 2007 was not informed by a review of the appellant's claims folder, which includes evidence of multiple negative HIV tests conducted on several occasions in service and on several occasions thereafter.  This also reduces the probative value of the opinion.  Nieves-Rodriguez, 22 Vet. App. at 302.  

The record on appeal also contains the August 2006 VA medical examination report in which the examiner concluded, after a detailed review of the appellant's medical history and risk factors, that it was unlikely that he had been infected with HIV during his period of active duty.  The examiner based his opinion on the fact that the appellant had had multiple negative HIV tests between 1992 and 2001.  

The Board assigns this medical opinion significant probative weight.  The opinion was rendered by a medical professional who has expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the appellant's contentions and considered his risk factor history in detail.  The examiner's opinion was also informed by a review of the appellant's claims folder, including the most pertinent evidence therein such as in-service laboratory testing.  Finally, the examiner provided a rationale for his opinion.  

The record on appeal also includes a January 2008 VA medical opinion in which another VA physician reviewed the appellant's claims folder in detail for the purpose of providing a medical onion regarding the etiology of the appellant's HIV infection.  She explained that because the appellant has not tested positive for HIV during his active duty while working in a laboratory setting, the only way to confirm the transmission was to compare the appellant's HIV strain to the strain used at USAMRIID.  As set forth above, USAMRIID thereafter confirmed that research using the HIV virus had not been conducted at that facility.  The Board finds that there is no other probative evidence of record linking the appellant's current HIV to his active service or any incident therein.  

In summary, the Board concludes that the most probative evidence shows that HIV was not present during the appellant's active service or for many years thereafter and the most probative evidence establishes that his current HIV is not causally related to his active service or any incident therein.  The Board thus finds that the preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for HIV infection is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


